Citation Nr: 1434842	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disorder claimed as itchy skin, to include as symptoms of an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested as fatigue, to include as symptoms of an undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested as aching joints, to include as symptoms of an undiagnosed illness.

4.  Entitlement to service connection for spondylosis of the cervical spine, to include as symptoms of an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as symptoms of an undiagnosed illness and/or as secondary to spondylosis of the cervical spine.

6.  Entitlement to service connection for memory loss, to include as symptoms of an undiagnosed illness and/or as secondary to headaches.

7.  Entitlement to service connection for blurred vision, to include as symptoms of an undiagnosed illness and/or as secondary to headaches.

8.  Entitlement to service connection for a low back disorder (claimed as a residual of injuries from a vehicle accident).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & S.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1990 and December 1990 to May 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War from February 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In regard to the currently claimed low back disability, the Board recognizes that the issue of entitlement to service connection for a low back disability was the subject of a prior RO denial in November 1990.  At that time the Veteran sought service connection for a back condition he contended had its onset on May 15, 1990 during his first period of service.  In the instant appeal, the Veteran contends that he has a low back disability as the result of an injury sustained in 1991 during his second period of service.  Thus, although the Veteran's current claim involves a claimed disorder affecting the same anatomical region as the prior claim, the allegation of injury is different and therefore, the factual basis of the claim is not the same and the current claim constitutes an original claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 ("[C]laims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").  For this reason, the Board has characterized the issue as reflected on the title page.  

In April 2013, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, a disorder manifested by fatigue, a disorder manifested as aching joints, spondylosis of the cervical spine, headaches, memory loss, blurred vision and a low back disorder.

All Issues

In the April 2013 Remand, the RO was instructed to request from the Texas Health Services Archives copies of any available paper records of the Veteran's medical care from 1994 to 2006.  If the records were not available, the Veteran was to be provided with notice in accordance with 38 C.F.R. § 3.159 (e).  

In April 2013, the RO sent the Veteran a consent form to obtain records.  The Veteran asserts that he responded in April 2013 by sending a paper authorization, and that he sent in an electronic release form in May 2013.  However, these two consent forms are not located in the Veteran's claims file, in Virtual VA, or in VBMS.  The Veteran should be afforded another opportunity to provide a consent form and these records should be obtained and associated with the claims file.

Skin Disorder

In the April 2013 Remand, the Board noted that medical records indicate the Veteran was diagnosed with several skin disorders throughout the time period covered by this appeal.  In particular, the Veteran was noted to have rashes on his feet and buttocks, as well as condylomata lesions on the right groin.  Surgery for three condylomata lesions was conducted as recently as November 2009.  See October 2008 VA outpatient note and VA outpatient notes from June 2009, August 2009, November 2009).  On remand, the RO was instructed to obtain a medical opinion regarding whether the noted skin disorders were related to the Veteran's time in service.  

The Veteran was afforded a VA examination in May 2013.  The examiner noted that the Veteran had a diagnosis of "boil on buttock (furuncle)" in 2013.  No other skin diagnoses, current or past were noted.  The examiner stated that the Veteran reported he was diagnosed with shingles one month prior to the examination, although there were no residuals evident on examination or history of shingles in the provided record.  The examiner stated that the Veteran had a single boil on his buttock, which was a very common finding and there was no sign of residuals from previous boils nor was there documentation in the provided record of boils while in service.  Therefore, the examiner opined that it is less likely than not that the Veteran's skin disorder was incurred in or caused by service.

The Board finds this opinion to be inadequate.  The prior skin disorders noted in the April 2013 Remand were not discussed or even noted in the May 2013 VA examiner's report.  The examiner offered no medical opinion regarding whether any of the documented skin disorders (including rashes on the feet, buttocks, or condylomata in the groin) during the course of the appeal were causally or etiologically due to service.  

The Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As such, the Board finds a remand is necessary to obtain a medical opinion that discusses the skin disorders documented during the pendency of this appeal and opinions on whether they are casually or etiologically due to service. 

Fatigue

In the April 2013 Remand, the Board notes that a January 2008 VA examiner opined that the Veteran's fatigue symptoms could not be explained and therefore must be thought of as a disease of unknown etiology.  The Board noted it was unclear from the examination report what objective indications of chronic fatigue disorder were perceptible to the examining physician or non-medical indicators that were capable of independent verification and accordingly, the examination report was to be returned to the examiner for a clarification of the opinion.  If the opinion could not be provided without further examination, the Veteran was to be scheduled for a new VA examination.

There is no documentation in the claims file that an addendum opinion was requested.  A May 2013 Supplemental Statement of the Case indicates that the Veteran failed to appear for a VA examination in August 2013.  In a statement received by the RO in August 2013, the Veteran maintained that he did not receive notice of the exam, and he found out that the notice was sent to the wrong address.  The Veteran highlighted the fact that he reported for all the other exams.  
The Board finds that the Veteran should be afforded another opportunity to report for a VA examination for fatigue. 

Aching Joints

The April 2013 Remand instructed the RO to afford the Veteran a VA examination for achy joints, including the left shoulder, ankles, left knee and right elbow.  The Veteran was afforded VA examinations in May 2013.  After examination, he was diagnosed with subacromial bursitis of the left shoulder, patellofemoral pain syndrome of the left knee, and right olecranon bursitis of the right elbow.  The examiner opined that it was less likely than not that the Veteran's disorders were incurred in service or caused by an undiagnosed illness in service, as the Veteran had common pathologies with well-defined etiologies that need not be ascribed to other undiagnosed illnesses.  

The Board notes that the Veteran has now asserted that each of his currently diagnosed disorders were due to a motor vehicle accident that occurred during service in 1991 according to the May 2013 examination report.  The Veteran's service treatment records for this period are missing.  The Board will obtain medical opinions regarding whether the Veteran's diagnosed disorders of the left shoulder, left knee and right elbow are causally or etiologically due to the claimed motor vehicle accident in 1991.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain consent from the Veteran to request from the Texas Health Service Archives copies of any available paper records of the Veteran's medical care from 1994 to 2006.  Associate the Veteran's authorization form with the claims file.

Associate any records obtained from Texas Health Service Archives with the claims file.  If these records are not available, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain an addendum opinion for the Veteran's skin disorder.  Give the examiner a copy of the April 2013 Remand and this Remand.  

The examiner is asked to review all pertinent records associated with the claims file, specifically including the October 2008 VA treatment notes documenting rashes on the Veteran's feet and buttocks and 2009 VA treatment notes documenting condylomata lesions in the groin.  The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent), that any of the documented skin disorders during the course of this appeal is caused by or due to an undiagnosed illness or otherwise had its onset during service.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination for his claimed fatigue.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The January 2008 VA examiner noted that the Veteran did not meet the criteria for chronic fatigue syndrome and instead provided a diagnosis of "[f]atigue symptoms [that] cannot be explained and therefore must be thought of [as a] disease of unknown etiology."  In regard to the foregoing diagnosis, the examiner is asked to provide the objective clinical indications of the fatigue disability perceptible to the examiner or other non-medical indicators capable of independent verification that formulated the basis for the diagnosis.  If the diagnosis was provided solely on the basis of subjective complaints, then the examiner should state so.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Obtain an addendum opinion to the May 2013 VA examination for joints.  The examiner is asked to review all pertinent records associated with the claims file.  The examiner is advised that the Veteran's service treatment records for the period at issue are missing.  The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent):

a) that the Veteran's diagnosed subacromial bursitis of the left shoulder is causally or etiologically due to the claimed 1991 motor vehicle accident that occurred during service (i.e., is the current pathology associated with the left shoulder consistent with a traumatic injury as described by the Veteran);

b)  that the Veteran's diagnosed patellofemoral pain syndrome of the left knee is causally or etiologically due to the 1991 claimed motor vehicle accident that occurred during service (i.e., is the current pathology associated with the left knee consistent with a traumatic injury as described by the Veteran);

c)  that the Veteran's diagnosed right olecranon bursitis of the right elbow is casually or etiologically due to the claimed 1991 motor vehicle accident that occurred during service (i.e., is the current pathology associated with the right elbow consistent with a traumatic injury as described by the Veteran).

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 


Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



